DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-8 of the response, filed 09/29/2021, with respect to the rejection(s) under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  As stated by the applicant, element 28 is Smith is a hanging fixture for the ceiling fan and thus cannot be considered as a motor shaft of the ceiling fan’s motor assembly.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranten (US Patent No: 4,342,073).
Claim Objections
Claim 1 is objected to because of the following informalities:  “a motor assembly comprising a stator having an annular, hollow, non-rotating motor shaft and a motor housing” should read “a motor assembly comprising a stator; an annular, hollow, non-rotating motor shaft; and a motor housing” to state clearly what the motor assembly comprises.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 discloses the limitation “a motor shaft”.  However, Claim 19 depends upon Claim 18, and Claim 18 already discloses the motor shaft.  It is unclear to which motor shaft “a motor shaft” in Claim 19 refers.
For the purposes of compact prosecution, “a motor shaft” in Claim 19 is being treated as reciting “the motor shaft”.
Claim 20 is rejected due to its dependence upon rejected Claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranten (US Patent No: 4,342,073).
Regarding Claim 1: Ranten discloses a ceiling fan (Figure 1).  The ceiling fan comprises a motor assembly (Figure 4, No. 19) comprising a stator (21); an annular, hollow, non-rotating motor shaft (23; Column 2, Lines 24-25); and a motor housing (29); a retainer plate (81) positioned at a bottom of the motor housing and wholly below the motor shaft (Figure 4); and a retainer (59) coupled to the retainer plate and passing longitudinally along and at least partially through the motor shaft (Figure 4).
Regarding Claim 2: Ranten discloses the ceiling fan of Claim 1, wherein the retainer is a retaining rod (Figure 4).
Regarding Claim 3: Ranten discloses the ceiling fan of Claim 1, wherein the retainer plate includes an opening and the retainer passes through the opening (Figure 4).
Regarding Claim 4: Ranten discloses the ceiling fan of Claim 1, wherein an end of the retainer has a cap (83) that abuts the retainer plate to carry the retainer plate (Figure 4).
Regarding Claim 5: Ranten discloses the ceiling fan of Claim 4, wherein the retainer extends through the retainer plate and the retainer plate hangs on the cap (Figure 4).
Regarding Claim 7: Ranten discloses the ceiling fan of Claim 1, wherein the retainer couples to a structure (13) suspending the ceiling fan (Figure 4 – retainer 59 is coupled to hanger 13, which suspends the ceiling fan, via shaft 23 and yoke 45).
Regarding Claim 8: Ranten discloses the ceiling fan of Claim 1, wherein the retainer plate includes an inner portion (portion of plate 81 that is closer to cap 83) and an outer portion, with the inner portion raised from the outer portion (Figure 4).
Regarding Claim 9: Ranten discloses the ceiling fan of Claim 8, wherein the outer portion is configured to carry the motor assembly at the motor housing (Figure 4).
Regarding Claim 10: Ranten discloses the ceiling fan of Claim 1, further comprising at least one mounting hole provided in the retainer plate (Figure 4 – mounting hole through with rod 59 extends).
Regarding Claim 16: Ranten discloses the ceiling fan of Claim 1, wherein the retainer plate is configured to redundantly carry the motor assembly (Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranten in view of Smith (US Patent No: 8,672,649).
Regarding Claim 12: Ranten discloses the ceiling fan of Claim 1; however, Ranten fails to disclose the fan further comprising a support cable coupled to the retainer.
Smith teaches a ceiling fan (Figure 2, No. 10) comprising a support cable (Figure 7, No. 202) coupled to a retainer (70, 80).

Regarding Claim 13: Ranten, as modified by Smith, discloses the ceiling fan of Claim 12, further comprising a downrod (Ranten: 13; Smith: 28) coupled to the motor shaft, with the support cable extending at least partially through the downrod (Smith: Figure 7).
Regarding Claim 14: Ranten, as modified by Smith, discloses the ceiling fan of Claim 12, wherein the support cable couples to a structure suspending the motor assembly (Smith: Figure 13, No. 206).
Regarding Claim 18: Ranten discloses a method of redundantly suspending a ceiling fan (Figure 1) having a motor shaft (Figure 4, No. 23), the method comprising providing a retainer plate (81) at a bottom of the ceiling fan wholly below the motor shaft (Figure 4); wherein the retainer plate is configured to redundantly support the ceiling fan by carrying the ceiling fan on the retainer plate (Figure 4).  Ranten, however, fails to disclose suspending the retainer plate from a structure suspending the ceiling fan.
Smith teaches a method of suspending a ceiling fan (Figure 2, No. 10) comprising suspending a retainer plate (80) by a structure (Figure 7, No. 206) suspending the ceiling fan (Figure 13).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Ranten with the step of 
Regarding Claim 19: Ranten, as modified by Smith, discloses the method of Claim 18, wherein suspending the retainer plate further includes coupling the retainer plate to a retainer rod (Smith: 202) passing through the motor shaft (60) of the ceiling fan (Smith: Figure 7).
Allowable Subject Matter
Claims 6, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See previous office action for reasons for indication of allowable subject matter.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a method of redundantly suspending a ceiling fan, the method comprising suspending a retainer plate at a bottom of a ceiling fan wholly below a motor shaft from a structure suspending the ceiling fan, the suspending including coupling the retainer plate to a retainer rod passing through the motor shaft and coupling the retaining rod to a support cable coupled to the structure suspending the ceiling fan.  Ranten discloses a method of suspending a ceiling fan but fails to disclose coupling a retaining rod to a 
Claim 17 is allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a mounting system for a ceiling fan, the system comprising a retaining rod passing longitudinally through a motor shaft and a support cable coupled to the retaining rod and configured to suspend the retaining rod from a structure.  Ranten discloses a method of suspending a ceiling fan but fails to disclose coupling a retaining rod to a support cable to suspend the retaining rod from a structure.  Smith discloses a ceiling fan comprising suspending a retainer via a support cable; however, Smith fails to disclose a retaining rod passing longitudinally through a motor shaft of the fan, wherein the support cable is coupled to the retaining rod to suspend the retaining rod from a structure.  The prior art fails to disclose a mounting assembly as claimed; therefore, Claim 17 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745